UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7375



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIE REYNOLDS,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (6:90-cr-00054; 1:06-cv-00084)


Submitted:   December 13, 2007         Decided:     December 21, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Reynolds, Appellant Pro Se. Angela Hewlett Miller, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willie Reynolds seeks to appeal the district court’s

order adopting the recommendation of the magistrate judge, treating

his Fed. R. Civ. P. 60(b) motion as a successive 28 U.S.C. § 2255

(2000) motion, and dismissing it on that basis.          The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability.      See 28 U.S.C. § 2253(c)(1) (2000); Reid v.

Angelone, 369 F.3d 363, 369 (4th Cir. 2004).             A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district   court   is   debatable    or   wrong   and   that   any

dispositive procedural ruling by the district court is likewise

debatable. See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Reynolds has not made the requisite

showing. Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.

            Additionally, we construe Reynolds’ notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.      See United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).      In order to obtain authorization to


                                   - 2 -
file a successive § 2255 motion, a prisoner must assert claims

based on either: (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable      by   due   diligence,   that   would   be    sufficient   to

establish    by    clear     and   convincing    evidence     that,   but   for

constitutional error, no reasonable factfinder would have found the

movant guilty of the offense.          See 28 U.S.C. §§ 2244(b)(2), 2255

(2000).   Reynolds’ claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      DISMISSED




                                     - 3 -